     Case: 1:20-cv-01908-DAP Doc #: 90 Filed: 10/08/20 1 of 5. PageID #: 2898




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
A. PHILIP RANDOLPH INSTITUTE OF OHIO, et al.,

                      Plaintiffs,

v.

                                                             Case No. 1:20-cv-01908
FRANK LAROSE, in his official capacity as Secretary
of State of Ohio,
                                                             Hon. Dan Aaron Polster

                      Defendant.



           PLAINTIFFS’ MOTION FOR EXPEDITED BRIEFING SCHEDULE
                    FOR MOTION FOR RECONSIDERATION


       Plaintiffs A. Philip Randolph Institute of Ohio, et al., (“Plaintiffs”) respectfully move that

this U.S. District Court for the Northern District of Ohio (“Court”) order an expedited briefing

schedule as to Plaintiffs’ Motion for Reconsideration of the of Opinion and Order Dismissing

Case Without Prejudice. Dkt. No. 89. Plaintiffs propose that Defendant Frank LaRose, in his

official capacity as Secretary of State for the State of Ohio, (“Defendant”) be required to file a

response to Plaintiffs’ Motion for Reconsideration by 12:00 PM EST, Saturday, October 10,

2020, with Plaintiffs to file a reply by 12:00 PM EST, Sunday, October 11, 2020.

       An expedited schedule is necessary because of constitutional concerns raised by

Defendant’s August 12, 2020, Directive 2020-16, which have not been resolved. If not resolved

in an expedited manner, Directive 2020-16 stands to negatively impact Ohio voters during the

2020 general election and during the early-voting period, which began on October 6, 2020.
     Case: 1:20-cv-01908-DAP Doc #: 90 Filed: 10/08/20 2 of 5. PageID #: 2899




       The sooner county boards of elections know that they will be able to set up drop box

locations beyond one per county located at or directly outside the offices of county boards of

elections, fewer Ohioans will experience disenfranchisement as a result of Defendant’s equal

protection and other constitutional rights violations.

       WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that their Motion

for Order for Expedited Briefing Schedule be granted.



 Dated: October 8, 2020                      Respectfully submitted,

                                             /s/ James Schuster
                                             James Schuster (Ohio Bar No. 0065739)
                                             JSA LLP
                                             2355 Bellfield Ave.
                                             Cleveland Heights, OH 44106
                                             Telephone: (216) 882-9999
                                             jschuster@OHcounsel.com

                                             Jon Greenbaum
                                             Ezra D. Rosenberg
                                             Pooja Chaudhuri
                                             LAWYERS’ COMMITTEE FOR
                                             CIVIL RIGHTS UNDER LAW
                                             1500 K Street N.W., Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 662-8600
                                             jgreenbaum@lawyerscommittee.org
                                             erosenberg@lawyerscommittee.org
                                             pchaudhuri@lawyerscommittee.org

                                             Subodh Chandra (Ohio Bar No. 0069233)
                                             Donald P. Screen (Ohio Bar No. 0044070)
                                             Brian D. Bardwell (Ohio Bar No. 0098423)
                                             THE CHANDRA LAW FIRM LLC
                                             1265 W. 6th St., Suite 400
                                             Cleveland, OH 44113-1326
                                             Telephone: (216) 578-1700
                                             Subodh.Chandra@ChandraLaw.com
                                             Donald.Screen@ChandraLaw.com
                                             Brian.Bardwell@ChandraLaw.com

                                            Page 2 of 5
Case: 1:20-cv-01908-DAP Doc #: 90 Filed: 10/08/20 3 of 5. PageID #: 2900




                               Freda J. Levenson (Ohio Bar No. 0045916)
                               ACLU OF OHIO FOUNDATION
                               4506 Chester Avenue
                               Cleveland, Ohio 44103
                               Telephone: (216) 472-2220
                               flevenson@acluohio.org

                               David J. Carey (Ohio Bar No. 0088787)
                               ACLU OF OHIO FOUNDATION
                               1108 City Park Avenue, Suite 203
                               Columbus, Ohio 43206
                               Telephone: (614) 586-1972 x2004
                               dcarey@acluohio.org
                               Neil A. Steiner
                               Mariel R. Bronen
                               DECHERT LLP
                               Three Bryant Park
                               1095 Avenue of the Americas
                               New York, New York 10019
                               Telephone: (212) 689-3500
                               neil.steiner@dechert.com
                               mariel.bronen@dechert.com

                               Erik Snapp
                               DECHERT LLP
                               35 West Wacker Drive, Suite 3400
                               Chicago, IL 60601
                               Telephone: (312) 646-5800
                               erik.snapp@dechert.com

                               Lindsey B. Cohan
                               DECHERT LLP
                               515 Congress Avenue, Suite 1400
                               Austin, Texas 78701
                               Telephone: (512) 394-3000
                               lindsey.cohan@dechert.com

                               Theodore E. Yale
                               DECHART LLP
                               Cira Centre, 2929 Arch Street
                               Philadelphia, PA 19104
                               Telephone: (215) 994-4000
                               theodore.yale@dechert.com

                               Counsel for Plaintiffs

                               Page 3 of 5
     Case: 1:20-cv-01908-DAP Doc #: 90 Filed: 10/08/20 4 of 5. PageID #: 2901




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
A. PHILIP RANDOLPH INSTITUTE OF OHIO, et al.,

                     Plaintiffs,

v.

                                                           Case No. 1:20-cv-01908
FRANK LAROSE, in his official capacity as Secretary
of State of Ohio,
                                                           Hon. Dan Aaron Polster

                     Defendant.


                                    [PROPOSED] ORDER



       AND NOW, this ___ day of October, 2020, upon consideration of Plaintiffs’ Motion for

Order for Expedited Briefing Schedule, it is hereby ORDERED that the Plaintiffs’ Motion is

GRANTED. Defendant Frank LaRose, in his official capacity as Secretary of State for the State

of Ohio, shall file any response to Plaintiff’s Motion for Reconsideration by 12:00 PM EST,

Saturday, October 10, 2020, and Plaintiffs shall file any reply in support by 12:00 PM EST,

Sunday, October 11, 2020. IT IS SO ORDERED.


                                            ___________________________________
                                            Hon. Dan Aaron Polster
                                            United States District Judge




                                          Page 4 of 5
     Case: 1:20-cv-01908-DAP Doc #: 90 Filed: 10/08/20 5 of 5. PageID #: 2902




                                  CERTIFICATE OF SERVICE

        I CERTIFY that on October 8, 2020, a true and correct copy of the foregoing was

furnished by electronic filing with the Clerk of the Court via CM/ECF, which will send notice of

electronic filling to all counsel of record.


                                                        / James Schuster /
                                                        James Schuster (Ohio Bar No. 0065739)
                                                        JSA LLP
                                                        2355 Bellfield Ave.
                                                        Cleveland Heights, OH 44106
                                                        Telephone: (216) 882-9999
                                                        jschuster@OHcounsel.com




                                               Page 5 of 5
